           Case 9:21-cv-00007-DLC-KLD Document 7 Filed 02/05/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

     STATE FARM FIRE & CASUALTY
     COMPANY,                                           CV 21-07-M-DLC-KLD

                           Plaintiff,
                                                         ORDER
     vs.

     JAY H. WARD AND LAURA A.
     WARD,

                           Defendants.

           Plaintiff State Farm Fire & Casualty Company (“State Farm”) and

Defendants Jay and Laura Ward have stipulated to certain facts and to expedited

procedures in this case. In this declaratory action, the parties seek resolution of a

single issue: whether State Farm Homeowners Policy No. 26-BG-T770-2 provides

coverage for injuries sustained by Defendant Laura Ward as a result of Jay Ward’s

negligence. The parties have stipulated that this issue is purely an issue of law; that

no discovery or experts are needed; and that the matter can be resolved on cross-

motions for summary judgment to be filed immediately. The parties request

special, expedited proceedings tailored to this single-issue dispute.

           Based on the parties’ stipulations, IT IS HEREBY ORDERED:

1.         The parties agree to resolve the legal issue in this declaratory matter on

           cross-motions for summary judgment, with State Farm filing the opening

                                               1
     Case 9:21-cv-00007-DLC-KLD Document 7 Filed 02/05/21 Page 2 of 2



     brief on or before February 22, 2021. The subsequent three briefs will be

     filed in accordance with the in the Federal Rules of Civil Procedure and the

     Local Rules.

2.   Other pretrial processes required by Rule 26, F.R.Civ.P., and the Local

     Rules are suspended based on the parties’s stipulations.

3.   The scheduling order (Doc. 3) dated January 12, 2021 is VACATED, and

     the requirements set forth in that Order are vacated, including the filing of

     pretrial documents and the attendance at a pretrial conference on April 13,

     2021.

             DATED this 5th day of February, 2021.


                                             ____________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge




                                         2
